UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) February 22, 2011 PEAPACK-GLADSTONE FINANCIAL CORPORATION (Exact Name of Registrant as Specified in Charter) New Jersey 001-16197 22-3537895 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 500 Hills Drive, Suite 300, Bedminster, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (908) 234-0700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On February 22, 2011, Peapack-Gladstone Financial Corporation (the “Corporation”) announced that it received approval from the U.S. Department of the Treasury (the “Treasury”) for its request to redeem an additional 25% of the Corporation’s Fixed Rate Cumulative Perpetual Preferred Stock, Series A (the “Preferred Shares”), issued to the Treasury pursuant to the Troubled Asset Relief Program Capital Purchase Program.On March 2, 2011, the Corporation expects to pay approximately $7.2 million to the Treasury to repurchase the Preferred Shares, including accrued and unpaid dividends for such shares.The Corporation’s redemption of the Preferred Shares is not subject to additional conditions or stipulations from the Treasury.A copy of the press release is attached hereto as Exhibit 99 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. Exhibit 99 Press Release dated February 22, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PEAPACK-GLADSTONE FINANCIAL CORPORATION Dated: February 23, 2011 By: /s/Jeffrey J. Carfora Name: Jeffrey J. Carfora Title: Executive Vice President and Chief Financial Officer Exhibit Index Exhibit No. Description of Exhibit 99 Press Release dated February 22, 2011
